Citation Nr: 0304511	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  94-25 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
shell fragment wound (SFW) of the right arm with Muscle Group 
(MG) V involvement, currently rated 30 percent disabling.

2. Entitlement to an increased (compensable) rating for 
otitis media.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to October 
1945.  This case comes to the Board of Veterans' Appeals 
(Board) from an October 1993 RO decision which, in pertinent 
part, denied an increase in a 30 percent rating for residuals 
of a SFW of the right arm with MG V involvement, and denied a 
compensable rating for otitis media.  The veteran and his 
daughter appeared at a Board hearing held at the RO in August 
1995.  A February 1997 Board decision, in pertinent part, 
denied the claims remaining in appellate status.  The veteran 
then appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In an October 1998 joint motion to 
the Court, the parties (the veteran and the VA Secretary) 
requested that the Board decision on these issues be vacated 
and the case remanded for further action.  By a November 1998 
order, the Court granted the joint motion, and the case was 
subsequently returned to the Board.  In July 1999, the Board 
remanded the case to the RO for further development.  

The 1997 Board decision also increased the rating (from 20 to 
40 percent) for residuals of injury to the right lower radial 
nerve group, and denied an increase in a 10 percent rating 
for residuals of a SFW of the right side of the face.  
Pursuant to the 1998 joint motion and Court order, an appeal 
of those issues was dismissed, and thus such issues are not 
before the Board.

The original appeal also included the issue of entitlement to 
a total disability based on individual unemployability (TDIU) 
rating, and this issue was included in the 1998 Court remand 
to the Board, as well as the 1999 Board remand to the RO.  
However, a September 2002 RO decision, in addition to 
granting service connection and compensation for several 
conditions, granted a TDIU rating; thus an issue of 
entitlement to a TDIU rating is no longer on appeal.





FINDINGS OF FACT

1. Service-connected residuals of a SFW to the right arm 
(major upper extremity) involves no more than moderately 
severe injury to MG V.  Separate service connection and 
compensation are also in effect for additional right upper 
extremity disability from the injury.

2.  The veteran's otitis media is not active or productive of 
suppuration.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for 
residuals of a SFW of the right arm, with MG V involvement, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.14, 4.73, Code 5305 (2002).

2. The criteria for a compensable rating for otitis media 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.31, 4.87a, Code 6200 (1998); 38 C.F.R. §§ 4.31, 4.87, 
Code 6200 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served in active duty from May 1944 to October 
1945.  The service medical records show that he sustained a 
penetrating SFW of the right upper arm from enemy shrapnel in 
April 1945.  An X-ray of the right arm showed a small 
metallic fragment lying in the soft tissue of the mid-portion 
of the arm.  The wounds were debrided and all shrapnel 
fragments were removed.  A 2 inch long, thin wound of the 
lateral aspect of the right upper arm was sutured.  The 
suture was removed from the right arm in during the latter 
part of April 1945, and the wound was noted to be healed.  
The veteran was discharged to duty in May 1945.

The veteran underwent a VA medical examination in March 1950.  
Clinical evaluation of his right arm revealed a 5 by 1.5 cm. 
SFW scar on the upper anterior third of the arm; the scar was 
freely movable but quite tender to pressure over the superior 
aspect of the scar.  Upon pressing the area of the scar, it 
was noted that there was referred pain to the medial lower 
aspect of the right arm.  There was also diminished tone of 
the right biceps muscle but very little evidence of atrophy.  
A dynamometer showed that grip of the veteran's right hand 
was 33 pounds compared to 84 pounds of the left hand.  The 
veteran had full ranges of motion of his right shoulder, 
right elbow, right wrist, and right hand.  

An RO decision in April 1950 granted service connection for, 
in pertinent part, residuals of a SFW of the right arm with 
MG V involvement, rated 30 percent; and otitis media, rated 
zero percent.  Those ratings have remained in effect ever 
since.

Records from H. de Jager, M.D., dated from 1986 to 1988 show 
several occasions on which the veteran was treated for 
otitis.  

In a medical report dated in August 1992, Marshall Urist, 
M.D., an orthopedic surgeon, reported that he examined the 
veteran in April 1991 and again in June 1992.  In April 1991, 
physical examination of the veteran's right upper extremity 
revealed range of motion of the right arm was from 60 degrees 
flexion to 160 degrees extension; compared to 40 to 185 
degrees on the left.  It was noted that an X-rays in April 
1991 showed that the shrapnel had been removed.  In June 
1992, there was a rupture of the biceps tendon attachment to 
the bicipital tubercle of the right radius.  The range of 
motion of the right elbow was 45 degrees, compared to 50 
degrees on the left.  The veteran was referred to the VA for 
physical therapy.

The veteran underwent a VA ear, nose and throat (ENT) 
examination in July 1992. He gave a history of a perforated 
right tympanic membrane in the late 1970s and hearing loss of 
the right ear. Clinical evaluation of the ears was normal, 
aside from some hearing loss; the tympanic membranes were 
mobile and without fluid.  The examiner concluded there was 
no active ear disease, and the only diagnosis was hearing 
loss.

Upon VA orthopedic examination in August 1992, the veteran 
complained of right arm pain on a nightly basis.  It was 
noted that he was right-handed.  Physical examination 
revealed a 1 3/4 inch scar over the anterior biceps at the 
elbow.  Reflexes and extensors were strong bilaterally, and 
there was no atrophy of the deltoid noted.  The veteran's 
hands showed heavy use bilaterally. The scar on the anterior 
aspect of the biceps was soft and palpable, and it was noted 
that there was no rupture or disinsertion of the right 
biceps.  The clinical impression was shrapnel injuries to 
right arm, remote in time with noted residuals.

A VA examination in August 1992 to evaluate the veteran's 
service-connected scars revealed a linear scar, 6 cm. in 
length, was noted on the upper third aspect of the right arm; 
the upper 1/4 of this latter scar was 1.5 cm. wide, and the 
scar was well healed, not indurated, and non-contractible 
with no keloid formation.  A color photograph of the scar on 
the right arm is associated with the examination report. The 
pertinent diagnosis was traumatic scar of the right arm, 
asymptomatic, with no loss of motion in the scarred areas.

VA clinical records show that in January 1993 the veteran was 
seen complaining of right upper extremity pain.  He had full 
range of motion and no gross atrophy on examination.  In May 
1993, he complained that his right ear ached at night.  On 
examination, the right tympanic membrane was scarred with 
mild erythema.  The canal was nonerythematous.  The 
assessment was right otitis media.  

In a clinical summary dated in June 1994, Dr. Urist reported 
that the veteran was examined in May 1994 for follow-up for 
complaints of pain and weakness of the right upper extremity, 
shoulder, elbow, and hand.  The range of motion of the right 
elbow was 15 degrees limitation of flexion and 25 degrees 
limitation of extension or 25 degrees of permanent flexion in 
the range between 180 and 155 degrees; the right arm extended 
to 155, compared to 180 on the left, and the right arm flexed 
not beyond 60, compared to 45 on the left. The examiner 
estimated that the total percentage of limitation in the 
range of motion was approximately 25 to 30 percent of the 
range of motion of the left elbow, which was normal. Dr. 
Urist opined that, since the prior examination of the veteran 
in 1992, he had a 5 to 10 degree decrease in range of motion 
of the right elbow. 

The veteran testified at a Travel Board hearing in August 
1995 that his right arm disability had deteriorated; he 
described essentially constant right upper extremity numbness 
and pain, especially at night and with cold weather.  He 
indicated that he has had to completely change his lifestyle, 
with no driving and very little activity, due to his 
residuals of shell fragment wounds. He pointed out that he 
was right-handed.  He said that he currently took two types 
of ear drops; he believed one was an antibiotic, and that he 
had a perforated tympanic membrane.  The veteran's daughter 
offered supportive testimony. She said, in effect, that her 
father was unable to use his right arm.

VA treatment records show that in January 1997, the veteran 
reported that he was still building playhouses for sale, as 
well as other woodworking projects.  

Records from Dr. de Jager dated from March to May, 1997, show 
the veteran sought treatment for otalgia and hearing loss.  
On examination, there was cerumen, which was cleared.  He was 
referred for a temporomandibular joint (TMJ) evaluation.  

In March 1997, Dr. Urist wrote regarding a re-examination of 
the veteran.  On examination, there was atrophy of the 
forearm muscles.  Range of motion on of the right elbow was 
150 degrees of extension to 80 degrees of flexion, as 
compared to 185 and 45 degrees, respectively, on the left.  

An April 1997 letter from the Loma Linda University School of 
Dentistry noted that he veteran had been evaluated in the TMJ 
clinic, for an earache.  The impression was myofascial pain 
referred as earache.  He was provided with topical pain 
medication.  

In July 1997, Dr. Urist wrote that there was a palpable 
defect in the long head of the biceps on the right, and that 
the scar puckered in that area.  

In October 1997, the veteran was seen at the VA complaining 
of pain and fullness in the ears.  His ears were irrigated.  

In November 1998, Dr. Urist wrote that the veteran's physical 
examination remained the same.  He had range of motion of the 
right elbow from 150 degrees of extension to 80 degrees of 
flexion. Corresponding findings on the left were 185 degrees 
of extension to 45 degrees of flexion.  Atrophy of the 
muscles of the forearm was noted.  

In December 1998, W. Goral, M.D., evaluated the veteran's 
complaints of hearing loss and right ear otalgia.  The 
veteran denied otorrhea.  Examination of the ears showed the 
tympanic membranes to be intact and mobile, and non-inflamed.  
The pertinent diagnosis was otalgia, probably referred from 
TMJ.  

A VA examination of the muscles in January 2002 noted that 
the veteran complained of pain and weakness in the right arm, 
which worsened with use, especially if he had to work above 
shoulder level.  On examination of the right elbow, he had a 
flexion contracture of 25 degrees, and he could move  from -
25 degrees to 130 degrees of flexion.  On the left, the 
corresponding movements were from 0 degrees to 145 degrees.  
There was diminished muscle mass in the right forearm, and 
strength was grade 4 of the elbow flexors.  

On a VA examination of the ears in February 2002, the veteran 
complained of right-sided otalgia, and noted he had been 
diagnosed with TMJ on the right.  He said he had had 
recurrent chronic otitis media.  On examination, there was no 
evidence of discharge in the external canals.  The tympanic 
membranes, tympanum, were normal.  There was no evidence of 
middle ear supination or effusion.  On an audiometric 
examination in April 2002, the veteran said it had been at 
least ten years since he had last had an ear infection.  

Rating decisions, including an RO decision in September 2002, 
indicate that, besides service-connected residuals of a SFW 
of the right arm with MG V involvement (rated 30 percent), 
service connection and compensation have also been granted 
for other right upper extremity disability from the service 
injury.  Service connection is in effect for impairment of 
the right lower radial nerve group with reduced grip strength 
(rated 40 percent), as well as for traumatic arthritis of the 
right shoulder, right elbow, and right hand (rated 20 
percent).  As a consequence of injury to MG V of the right 
arm, service connection has also been established for a 
cervical spine disability (rated 30 percent).  The veteran's 
other service-connected disabilities include residuals of a 
wound to the right side of the face (rated 10 percent), post-
traumatic stress disorder (PTSD) (rated 50 percent), 
bilateral hearing loss (rated 20 percent), tinnitus (rated 10 
percent), and otitis media (rated 0 percent).  Based on all 
service-connected conditions, a TDIU rating has been 
assigned.

II.  Analysis

The file shows that by RO correspondence, the rating 
decision, the statement of the case, the supplemental 
statements of the case, and earlier Board and Court action in 
this appeal, the veteran has been informed of the evidence 
necessary to substantiate his claims, and of his and VA's 
respective obligations to obtain different types of evidence.  
Identified relevant evidence has been obtained, and he has 
been afforded VA examinations.  The Board finds that the 
notice and duty to assist provisions of the law have been 
met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A.  SFW of the Right Arm-Muscle Group V

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Although the provisions regarding the rating of muscle 
injuries were amended in 1997, during the pendency of this 
appeal, these amendments did not result in any substantive 
changes in the manner in which this veteran's disability due 
to muscle injury is rated.  62 Fed. Reg. 30235-30240 (June 3, 
1997).  See Karnas v. Derwinski, 1 Vet.App. 308 (1991).  

Muscle injuries are classified into four general categories; 
slight, moderate, moderately severe, and severe.  The factors 
considered in evaluating the severity of a muscle injury are 
the velocity, trajectory and size of the missile which 
inflicted the wounds; the extent of the initial injury and 
duration of the hospitalization; the therapeutic measures 
required to treat the disability; and the current objective 
findings, such as evidence of damage to muscles, nerves and 
bones which results in pain, weakness, limited or excessive 
motion, shortening of extremities, scarring or loss of 
sensation.  38 C.F.R. § 4.56.  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).

Diagnostic Code 5305 pertains to Muscle Group V, which 
relates to the damage of the flexor muscles of the elbow, 
consisting of the biceps, brachialis, and brachioradialis, 
and perform the function of supination and flexion of the 
elbow.  The record reflects that the veteran is right-handed.  
An injury to Muscle Group V of the dominant upper extremity 
productive of moderately severe disability is rated 30 
percent.  Severe disability warrants a 40 percent evaluation.  
38 C.F.R. § 4.73, Code 5305.

"Moderately severe" muscle disability generally involves 
through and through or deep penetrating wounds with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The record shows a prolonged 
hospitalization for treatment a wound, as well as consistent 
complaints of the cardinal signs and symptoms of muscle 
disability and evidence of inability to keep up with work 
requirements, if present.  Objective findings include 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Palpation should 
indicate loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of the strength and endurance of the muscle groups 
involved when compared to the sound side should demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56.

"Severe" disability consists of through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. Furthermore, objective 
findings of a severe disability include the following: 
ragged, depressed, and adherent scars that indicate wide 
damage to the muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles swell and harden 
abnormally in contraction; and tests of strength, endurance, 
or coordinated movements in comparison to the corresponding 
muscles of the uninjured side indicate severe impairment of 
function. 38 C.F.R. § 4.56.

If present, the following are also signs of severe muscle 
disability: (1) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
tract of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile. 38 C.F.R. § 4.56.

The present appeal only involves whether a rating higher than 
30 percent is warranted for service-connected residuals of a 
SFW of the right arm with MG V involvement.  Significantly, 
such is not the only established service-connected right 
upper extremity disability for which the veteran receives 
compensation based on the service injury.  Service connection 
is also in effect for impairment of the right lower radial 
nerve group with reduced grip strength (rated 40 percent), 
and for traumatic arthritis of the right shoulder, right 
elbow, and right hand (rated 20 percent).  There appears to 
be some overlap or duplication in the evaluations assigned 
for right upper extremity impairment.  See 38 C.F.R. § 4.14 
(rule against pyramiding of ratings).  In any event, the 
focus of the present appeal is only on MG V impairment 
affecting the right arm.

The veteran sustained a penetrating SFW of the right arm 
(major upper extremity) in 1945.  Currently, he has 
limitation of motion of the elbow, and some muscle damage.  
Although there is conflicting medical evidence as to whether 
he has a palpable defect in the long head of the right 
biceps, even with such defect, the disability does not exceed 
moderately severe.  

The Board finds no evidence of characteristics of a severe 
muscle injury, such as a through and through or deeply 
penetrating wound, shattering bone fracture with extensive 
debridement, prolonged infection or sloughing of soft parts, 
or intermuscular binding and cicatrization.  The in-service 
X-rays showed one retained metallic fragment, which was 
removed without complication, and not multiple scattered 
foreign bodies, which would have indicated the spread of 
intermuscular trauma and the explosive effect of a missile.  
There is no clinical evidence of moderate or extensive loss 
of deep fascia or muscle substance.  38 C.F.R. § 4.56.  The 
scar is not adherent.  The historical findings are clearly 
not consistent with severe muscle injury within the meaning 
of the cited regulation.  Subsequent clinical evaluations, 
including both private and VA orthopedic examinations in 
recent years, have not revealed findings suggestive of more 
than moderately severe damage to Muscle Group V.

Consideration has been given to whether a separate rating may 
be assigned for the related scar.  However, the weight of the 
evidence establishes that the veteran's well-healed scar has 
not been shown to be poorly nourished, tender or painful on 
objective demonstration, or unstable (frequent loss of 
covering of skin over the scar), nor does it exceed 6 square 
inches.  Therefore, he is not entitled to a separate rating 
for a scar, under either the new or old criteria pertaining 
to scars.  38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7803, 
7804, 7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801 
to 7805 (67 Fed.Reg. 49590, 49596 (2002)).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim for an increased rating for residuals of a SFW of 
the right arm with MG V involvement must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

B. Otitis Media

The veteran has been granted separate service connection and 
compensation for bilateral hearing loss (rated 20 percent) 
and tinnitus (rated 10 percent).  The present appeal is 
limited to the issue of entitlement to a compensable rating 
for service-connected otitis media.   

Chronic suppurative otitis media warrants a 10 rating during 
the continuance of the suppurative process.  38 C.F.R. § 
4.87a, Code 6200 (1998).  There were slight changes to this 
regulation as of June 10, 1999, which do not affect the 
rating in the instant case.  The current version of the 
regulation provides that chronic suppurative otitis media is 
rated 10 percent during suppuration, or with aural polyps.  
38 C.F.R. § 4.87, Code 6200 (2002).

In reviewing the record, the Board finds that the relevant 
medical evidence dated in recent years fails to suggest any 
active middle ear otitis.  There is no indication of 
suppurative or pus producing drainage, or any other type of 
drainage, from either ear.  Indeed, on the most recent 
examination in 2002, the veteran stated he had not had an ear 
infection for ten years.  Aural polyps are not shown.  Thus, 
a compensable rating for otitis media is not warranted. 38 
C.F.R. § 4.31.  The preponderance of the evidence is against 
the claim for a higher rating for this disability; thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

A rating in excess of 30 percent for residuals of a SFW of 
the right arm with MG V involvement is denied.

A compensable rating for otitis media is denied.



___________________________________________
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

